DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 12 November 2021.  Claims 1-6, 9, and 10 are currently under consideration.  The Office acknowledges the amendments to claims 1 and 9, as well as the cancellation of claims 7 and 8, and the addition of new claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scheinowitz et al. (U.S. Pub. No. 2016/0220838 A1; hereinafter known as “Scheinowitz”), in view of Simon et al. (U.S. Pub. No. 2011/0125203 A1; hereinafter known as “Simon”).
Regarding claim 1, Scheinowitz discloses an apparatus for stimulating a vagus nerve (Abstract; Figs. 5-6; capable of such stimulation), the apparatus comprising: a magnetic field generation unit generating a magnetic field in a form of a pulse wave, which stimulates a preset area including the vagus nerve of a user by an electric current applied to a coil ([0007]; [0014]; [0033]; [0068]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve); a power supply unit applying the electric current to the coil ([0057]-[0058]; [0062]); and a control unit controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0010]; [0035]; [0057]-[0058]), wherein the magnetic field has a peak intensity that is set using a biomagnetic signal of the user ([0035]; [0052]; [0057]-[0058]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0033]; e.g., square waveform with a frequency in the range of 4-50 Hz has such a peak interval).  Scheinowitz fails to disclose that the pulse width of the magnetic field is 10 to 200 
Regarding claim 2, the combination of Scheinowitz and Simon discloses the invention as claimed, see rejection supra, and Scheinowitz further discloses that the peak intensity is set using a distance between the magnetic field generation unit and the vagus nerve of the user ([0010]; [0012]; [0036]; [0043]; [0051]; [0067]-[0068]; distance/depth to the target area, which can be the heart, as the present application teaches stimulating the heart so as to stimulate the attached vagus nerve, or could be the vagus nerve, as Scheinowitz teaches that it can be used for various target biological tissues) and an intensity corresponding to a magnetic signal of the vagus nerve, and is set in such a manner that an intensity of the magnetic field which reaches the vagus nerve corresponds to an intensity of a magnetic field which is generated in the vagus nerve ([0014]; [0035]; these magnetic field intensities are the same as those taught by the present application to correspond to an intensity of the magnetic field generated in the vagus nerve and/or heart).

Regarding claim 4, the combination of Scheinowitz and Simon discloses the invention as claimed, see rejection supra, and Scheinowitz further discloses a housing containing the magnetic field generation unit, the power supply unit, and the control unit (Figs. 5-6; [0013]; [0015]; [0050]-[0060]), and a string member connected to the housing in such a manner as to hang the housing on a neck of the user, the string member adjusting a length in such a manner that the magnetic field generation unit is positioned within a preset distance from the vagus nerve of the user ([0033]; the disclosed straps/belts are taken as equivalents to the recited string member and are capable of achieving the recited intended use).
Regarding claim 5, the combination of Scheinowitz and Simon discloses the invention as claimed, see rejection supra, and Scheinowitz further discloses that the magnetic field is repeated with a frequency of 1 to 8 Hz ([0033]; [0054]).

Regarding claim 9, Scheinowitz discloses a method of stimulating a vagus nerve (Abstract; Figs. 5-6; capable of such stimulation), the method comprising: generating a magnetic field in a form of a pulse wave, which stimulates an area including the vagus nerve by applying an electric current to a coil ([0007]; [0014]; [0033]; [0068]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve), and controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0010]; [0035]; [0057]-[0058]), wherein the magnetic field has a peak intensity that is set using a biomagnetic signal of the user ([0035]; [0052]; [0057]-[0058]), and wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0033]; e.g., square waveform with a frequency in the range of 4-50 Hz has such a peak interval).  Scheinowitz fails to disclose that the pulse width of the magnetic field is 10 to 200 microseconds.  Simon discloses a method of stimulating a vagus nerve with a magnetic field produced by an electric current applied to a coil ([0043]; [0048]-[0049]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0032]; [0063]; e.g., square waveform with a frequency in the range of 15-50 Hz has such a peak interval) and the pulse width of the magnetic field is 10 to 200 microseconds, in order to influence the therapeutic result (Fig. 2; [0032]; [0063]; [0101]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Scheinowitz and Simon as applied to claim 1 above, and further in view of Herr et al. (U.S. Pub. No. 2020/0046968 A1; hereinafter known as “Herr”).  The combination of Scheinowitz and Simon discloses the invention as claimed, see rejection supra, but fails to disclose that the apparatus is implemented in the form of a necklace, and the power supply unit is embedded within the apparatus in the form of a rechargeable battery.  Herr discloses an apparatus for stimulating a vagus nerve (Abstract) comprising a necklace with an embedded rechargeable battery as the power supply unit in order to provide an aesthetically-pleasing wearable device with a rechargeable power source ([0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Scheinowitz and Simon with a necklace and rechargeable battery, as taught by Herr, in order to provide an aesthetically-pleasing wearable device with a rechargeable power source.

Response to Arguments
Applicant’s arguments with respect to the claim objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The objections and rejections have been withdrawn. 
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791